5oo*r s*h/s fpi-tr fc3-/s &H*ts f*f~i$
                                  ELECTRONIC RECORD




   COA#       05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     ofTexas                               COUNTY:         Dallas

   COA DISPOSITION:      AFFIRM                     TRIAL COURT:    291st Judicial District Court


   DATE: 03/31/2015                 Publish: NO     TC CASE #:      F-1341905-U




                           IN THE COURT OF CRIMINAL APPEALS


            Nicholas Davell Amos v. The State of
   STYLE:   Texas                                        CCA#:

            PRO SE.                      Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                        JUDGE:

   DATE:     ^SP/^A^/J'                                  SIGNED:                             PC:

   JUDGE:       MA       Jjl^l^—:                        PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD